Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 1 of 282




            Attachment 2
Travis County - AARO - Details                                             Page 1 of 2
           Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 2 of 282


                                             (https://www.traviscountytx.gov)


 District Clerk - AARO - Attorney Access to Records Online

 Details
 Updated : Wednesday, June 10, 2020 4:35:39 AM

             Cause Number        D-1-GN-20-001840                                            Request Documents (https://www.traviscountytx.gov/distr
                        Style    PHILLIPS V APD
                  Filed Date     3/24/2020                                                     New Search (/aaro/)
                       Court     200
                        Type     DAMAGES OTHER (GEN LIT )
                 Case Status     PENDING
             Action/Offense
               Hearing Date


 Attorney                       Type        Party - Full/Business                                                    Party - Person
                                DEFENDANT   CAROLYN CUMMINGS FORMER RN RECRUITER
                                DEFENDANT                                                                            TOWER , JULIE
                                DEFENDANT                                                                            FISCHER , ROBERT
                                DEFENDANT   JACKSON LEWIS PC
                                DEFENDANT                                                                            SABLATURA , RUSS
                                DEFENDANT   SABLATURA AND WILLIAMS PC
 RYMAN SHANNON                  DEFENDANT   DELL MEDICAL SCHOOL
 MICHELLE
 RYMAN SHANNON                  DEFENDANT   UNIVERSITY OF TEXAS AT AUSTIN
 MICHELLE
                                DEFENDANT   BRITTANY GARRETT RN RECRUITER DELL CHILDRENS
                                DEFENDANT   DEB BROWN VICE PRESIDENT OF PATIENT SERVICE CHIEF NURSING
                                            OF
                                DEFENDANT   CHRISTOPHER BORN CEO DELL CHILDREN
                                DEFENDANT   SETON ASCENSION
                                DEFENDANT   ASCENSION
                                DEFENDANT   TEXAS STATE BAR
 FULLWOOD CHELSEA               DEFENDANT   TEXAS BOARD OF NURSING
 LEIGH
                                DEFENDANT   AUSTIN COMMUNITY COLLEGE DISTRICT
                                DEFENDANT                                                                            GARCIA , GUSTAVO
                                DEFENDANT   TRAVIS COUNTY TEXAS
                                DEFENDANT   TRAVIS COUNTY DISTRICT ATTORNEY OFFICE
                                DEFENDANT   TRAVIS COUNTY SHERRIFS OFFICE
                                DEFENDANT   AUSTIN POLICE DETECTIVE C PIERCE #4063
                                DEFENDANT   CITY OF AUSTIN TX
                                DEFENDANT   AUSTIN POLICE DEPARTMENT
                                PLAINTIFF                                                                            PHILLIPS , AMANDA
                                                                                                                     KAYE



 Date            Court Party Description                            Category    Pages
 6/8/2020        200    DF      EXECUTED SERVICE                    SRVPROCESS 1        Download (/aaro/Default/GetPdf?barCodeId=7137599)
 6/5/2020        200    DF      ANSWER & ADDITIONAL PLEADING ANS-RESP           5       Download (/aaro/Default/GetPdf?barCodeId=7135581)
 6/5/2020        200    DF      ANSWER & ADDITIONAL PLEADING ANS-RESP           8       Download (/aaro/Default/GetPdf?barCodeId=7135573)
 5/26/2020       200    DF      EXECUTED SERVICE                    SRVPROCESS 2        Download (/aaro/Default/GetPdf?barCodeId=7135389)
 5/26/2020       200    DF      EXECUTED SERVICE                    SRVPROCESS 2        Download (/aaro/Default/GetPdf?barCodeId=7135386)
 5/26/2020       200    DF      EXECUTED SERVICE                    SRVPROCESS 2        Download (/aaro/Default/GetPdf?barCodeId=7135383)
 5/26/2020       200    DF      EXECUTED SERVICE                    SRVPROCESS 2        Download (/aaro/Default/GetPdf?barCodeId=7135379)




https://public.traviscountytx.gov/aaro/                                                                                               6/10/2020
Travis County - AARO - Details                                             Page 2 of 2
           Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 3 of 282


 5/26/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7135378)
 5/26/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7135375)
 5/26/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7135372)
 5/26/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7135369)
 5/22/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7122035)
 5/22/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7122028)
 5/22/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7122024)
 5/22/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7122020)
 5/22/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7122016)
 5/21/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7119370)
 5/21/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7119357)
 5/21/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7119349)
 5/21/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7119342)
 5/21/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7119323)
 5/20/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7117036)
 5/20/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7117032)
 5/20/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7117029)
 5/20/2020       200       DF    EXECUTED SERVICE                         SRVPROCESS 2      Download (/aaro/Default/GetPdf?barCodeId=7117023)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7109783)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7109699)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7109578)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7109529)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7109497)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7109446)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7109423)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7109324)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7109065)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7109025)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7108990)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7108922)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7108895)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7108856)
 5/15/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7108824)
 5/14/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7108251)
 5/14/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7107723)
 5/14/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7107705)
 5/14/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7107498)
 5/14/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7107471)
 5/14/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7107395)
 5/14/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7107316)
 5/14/2020       200       DF    ISS:CITATION                             ISSUANCE     2    Download (/aaro/Default/GetPdf?barCodeId=7107255)
 4/5/2020        200       PL    LETTER/EMAIL/CORR                        OTHER        86   Download (/aaro/Default/GetPdf?barCodeId=7064893)
 3/24/2020       200       PL    AFFIDAVIT INABILITY PAY COSTS            OTHER        2    Download (/aaro/Default/GetPdf?barCodeId=7057646)
 3/24/2020       200       PL    ORIGINAL PETITION/APPLICATION PET-PL                  84   Download (/aaro/Default/GetPdf?barCodeId=7057645)



   Request Documents (https://www.traviscountytx.gov/district-clerk/records-request)

     New Search (/aaro/)




                                                                                                         © 2020 Travis County, Texas - All rights reserved.




https://public.traviscountytx.gov/aaro/                                                                                                     6/10/2020
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 4 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 5 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 6 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 7 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 8 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 9 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 10 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 11 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 12 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 13 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 14 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 15 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 16 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 17 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 18 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 19 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 20 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 21 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 22 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 23 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 24 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 25 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 26 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 27 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 28 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 29 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 30 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 31 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 32 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 33 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 34 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 35 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 36 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 37 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 38 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 39 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 40 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 41 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 42 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 43 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 44 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 45 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 46 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 47 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 48 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 49 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 50 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 51 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 52 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 53 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 54 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 55 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 56 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 57 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 58 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 59 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 60 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 61 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 62 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 63 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 64 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 65 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 66 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 67 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 68 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 69 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 70 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 71 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 72 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 73 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 74 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 75 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 76 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 77 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 78 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 79 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 80 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 81 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 82 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 83 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 84 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 85 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 86 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 87 of 282
Travis County District
      P.O. Box 679003
 Austin, Texas 78767-90
                       Clerk

                         03
                                                                                    II3HfI IJ1IIlI I IfIIf il I 1III
                               Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 88 of 282


                                                                                   7014           QOQU 677 18%



                                                                               1                             U.S. POSTAGE>> PITNEY BOWES
                                                                                                             4 r
                                                                                                             id’
                                                                                                                   -
                                                                                                                   —-




                                                                                                             ZIP 78701   l3 • fl0
                                                                                                             024
                                                                                                             0000364447 MAY 15 2020




                                                        CITY OF AUSTIN
                                                        2006 EAST 4TH STREET
                                                        AUSTIN, TEXAS 78702




              b         4Jfr)
  i- C1 J3 b6   )8/O (b
              Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 89 of 282
                                                                                                     3/24/2020 6:58 PM
                                                                                                                      Velva L. Price
                                                                                                                     District Clerk
                     Cause Number:                                                                                   Travis County
                                   (The Clerk’s office will fill in the Cause Number when you file this form)     D-1-GN-20-001840
Plaintiff:         Amanda Phillips                             In the
                                                                            (check one):                         Victoria Benavides
                                                                                         District Court




                                                                                                                           e
         (Print first and last name of the person filing the lawsuit.)
                                                                                         County Court / County Court at Law




                                                                                                                        ic
                                                                          Court
                                And                                                      Justice Court
                                                                                         Probate Court




                                                                                                                     Pr
Defendant:         Austin Police Department et al                          Travis                      Texas
              (Print first and last name of the person being sued.)       County




                                                                                                                L.
                                                                                                          a
                                                                                                       lv
                                                                                                 Ve
  My full legal name is:          Amanda Kaye Phillips                                        My date of birth is:   8. / 17. / 1979
                                First                   Middle             Last                                      Month/Day/Year
                                   8403 E 81st Apt 523




                                                                                            k
  My address is: (Home)




                                                                                       er
                      (Mailing) ___________________________________________________________________________________
                               4058502161                                medicalqueen@gmail.com




                                                                                   Cl
  My phone number:                                   My email:

  About my                         “The people who depend on me financially are listed below.

                                                                              ct
       Name                                                                               Age               Relationship to Me
   1
                                                                         tri
   2
                                                                         is

   3
   4
                                                               .D


   5
   6
                                                       Co




       I am being represented in this case for free by an attorney who works for a legal aid provider or who
                                                 is




        received my case through a legal aid provider. I have attached the certificate the legal aid provider
        gave me as ‘Exhibit: Legal Aid Certificate.
                                           av




       I asked a legal-aid provider to represent me, and the provider determined that I am financially eligible
                                     Tr




        for representation, but the provider could not take my case. I have attached documentation from
        legal aid stating this.
                            y
                         op




       I am not represented by legal aid. I did not apply for representation by legal aid.
             lc




       I do not receive needs-based public benefits.
           ia




       I receive these                                                             that are based on indigency:
        (Check ALL boxes that apply and attach proof to this form, such as a copy of an eligibility form or check)
        fic




       Food stamps/SNAP              TANF       Medicaid        CHIP      SSI      WIC       AABD
       Public Housing or Section 8 Housing      Low-Income Energy Assistance       Emergency Assistance
  of




       Telephone Lifeline            Community Care via DADS               LIS in Medicare (“Extra Help”)
       Needs-based VA Pension        Child Care Assistance under Child Care and Development Block Grant
Un




       County Assistance, County Health Care, or General Assistance (GA)
       Other:

                                                                                                                REVIEWED 3/25/20
  © Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122
  Statement of Inability to Afford Payment of Court Costs                                                                 Page 1 of 2
             Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 90 of 282




 “I get this monthly income:




                                                                                                                           e
 $ 0.00       in monthly wages. I work as a                                                     for                                     .




                                                                                                                        ic
                                                        Your job title                                Your employer
 $ 0.0          in monthly unemployment. I have been unemployed since (date) August 2017                                                .




                                                                                                                      Pr
 $ 0.00         in public benefits per month.
 $              from other people in my household each month: (List only if other members contribute to your




                                                                                                              L.
                household income.)
 $ 1500-2000from         Retirement/Pension      Tips, bonuses     Disability         Worker’s Comp




                                                                                                         a
                         Social Security         Military Housing  Dividends, interest, royalties




                                                                                                      lv
                         Child/spousal support
                         My spouse’s income or income from another member of my household (If available)




                                                                                                 Ve
 $ 0.00          from other jobs/sources of income. (Describe)
 $    1500-2000
              is my total                  income.




                                                                                            k
                                                                                       er
 “My         includes:                                                   “My                        are:




                                                                                  Cl
 Cash                                $ 0.00                              Rent/house payments/maintenance                $      900.0
 Bank accounts, other financial assets                                   Food and household supplies                    $200.00


                                                                             ct
                                                $ 1900.00                Utilities and telephone                        $140.00
                                                $                        Clothing and laundry                           $ 50.00
                                                                         tri
                                                $                        Medical and dental expenses                    $ 0.00
                                                                                                                        $67.00
                                                                  is
 Vehicles (cars, boats) (make and year)                                  Insurance (life, health, auto, etc.)
     Homda Civic                                $     3200.00            School and child care                          $0.00
                                                           .D


                                                $                        Transportation, auto repair, gas               $200.00
                                                $                        Child / spousal support                        $0.00
                                                    Co




 Other property (like jewelry, stocks, land,                             Wages withheld by court order                  $0.00
  another house, etc.)
     Iphone 7                                   $300.00                  Debt payments paid to: (List)
                                              is




                                                $                                                                       $
                                        av




                                                $                                                                       $
                                                     5400.00                                                                     1367.00
                                  Tr




 *The value is the amount the item would sell for less the amount you still owe on it, if anything.
                          y




 “My           include: (List debt and amount owed)
                       op




                                                                                    Student loans in deferment
                                                                                                                                            “
            lc




 (If you want the court to consider other facts, such as unusual medical expenses, family emergencies, etc., attach another page to
 this form labeled “Exhibit: Additional Supporting Facts.”) Check here if you attach another page.
          ia




 I declare under penalty of perjury that the foregoing is true and correct. I further swear:
       fic




     I cannot afford to pay court costs.
     I cannot furnish an appeal bond or pay a cash deposit to appeal a justice court decision.
  of




 My name is           Amanda Phillips                                                   . My date of birth is : 8.     / 17. /   1979.
                       8403 E 81st Apt 523 Tulsa Ok 74133
Un




 My address is
                        Street                                            City         State               Zip Code           Country

                                             signed on        3./ 24. / 2020.
                                                                           in Tulsa                         County, Ok
 Signature                                                Month/Day/Year           county name                        State


 © Form Approved by the Supreme Court of Texas by order in Misc. Docket No. 16-9122
 Statement of Inability to Afford Payment of Court Costs                                                                    Page 2 of 2
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 91 of 282
                                                          4/6/2020 12:00 AM
                                                                           Velva L. Price
                                                                          District Clerk
                                                                          Travis County
                                                                       D-1-GN-20-001840
                                                                        Nancy Rodriguez




                                                                      e
                                                                   ic
                                                               Pr
                                                          L.
                                                        a
                                                     lv
                                                  Ve
                                               k
                                            er
                                         Cl
                                      ct
                                   tri
                                is
                             .D
                         Co
                     is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 92 of 282




                                                                    e
                                                                 ic
                                                              Pr
                                                          L.
                                                        a
                                                     lv
                                                  Ve
                                               k
                                            er
                                         Cl
                                      ct
                                   tri
                                is
                             .D
                         Co
                     is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 93 of 282




                                                                    e
                                                                 ic
                                                              Pr
                                                          L.
                                                        a
                                                     lv
                                                  Ve
                                               k
                                            er
                                         Cl
                                      ct
                                   tri
                                is
                             .D
                         Co
                     is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 94 of 282




                                                                    e
                                                                 ic
                                                              Pr
                                                          L.
                                                        a
                                                     lv
                                                  Ve
                                               k
                                            er
                                         Cl
                                      ct
                                   tri
                                is
                             .D
                         Co
                     is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 95 of 282




                                                                    e
                                                                 ic
                                                              Pr
                                                          L.
                                                        a
                                                     lv
                                                  Ve
                                               k
                                            er
                                         Cl
                                      ct
                                   tri
                                is
                             .D
                         Co
                     is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 96 of 282




                                                                    e
                                                                 ic
                                                              Pr
                                                          L.
                                                        a
                                                     lv
                                                  Ve
                                               k
                                            er
                                         Cl
                                      ct
                                   tri
                                is
                             .D
                         Co
                     is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 97 of 282




                                                                    e
                                                                 ic
                                                              Pr
                                                          L.
                                                        a
                                                     lv
                                                  Ve
                                               k
                                            er
                                         Cl
                                      ct
                                   tri
                                is
                             .D
                         Co
                     is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 98 of 282




                                                                    e
                                                                 ic
                                                              Pr
                                                          L.
                                                        a
                                                     lv
                                                  Ve
                                               k
                                            er
                                         Cl
                                      ct
                                   tri
                                is
                             .D
                         Co
                     is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 99 of 282




                                                                    e
                                                                 ic
                                                              Pr
                                                          L.
                                                        a
                                                     lv
                                                  Ve
                                               k
                                            er
                                         Cl
                                      ct
                                   tri
                                is
                             .D
                         Co
                     is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 100 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 101 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 102 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 103 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 104 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 105 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 106 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 107 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 108 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 109 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 110 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 111 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 112 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 113 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 114 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 115 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 116 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 117 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 118 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 119 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 120 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 121 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 122 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 123 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 124 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 125 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 126 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 127 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 128 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 129 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 130 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 131 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 132 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 133 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 134 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 135 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 136 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 137 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 138 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 139 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 140 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 141 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 142 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 143 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 144 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 145 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 146 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 147 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 148 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 149 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 150 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 151 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 152 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 153 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 154 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 155 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 156 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 157 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 158 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 159 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 160 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 161 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 162 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 163 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 164 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 165 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 166 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 167 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 168 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 169 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 170 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 171 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 172 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 173 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 174 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
        Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 175 of 282




                                        Travis County District Court
                                               State of Texas




                                                                                                 e
                                                                                               ic
                                                                                             Pr
 Amanda Phillips

 Vs.




                                                                                        L.
 Austin Police Department Et al.




                                                                               a
                                                                             lv
                                                                           Ve
                                      REQUEST OF THE COURT CLERK




                                                                      k
    I, Amanda Phillips , plaintiff I am respectfully requesting the clerk of this court to issue service and




                                                                    er
     citation upon each of the defendants in this case by certified US Mail based upon my affidavit of
 inability to pay court costs. Defendants ascension, Christopher born, Deb Brown, Carolyn Cummings,




                                                                Cl
    Jackson Lewis law firm, Robert Fisher, Julie tower will be served at Jackson Lewis law firm in Dallas
   Texas as provided on the initial petition. University of Texas and Dell medical school defendants will

                                                           ct
      likely share counsel and maybe served at the University of Texas address as noted on the initial
                                                       tri
   petition. Russ Sablatura And the Sablatura WilliamsLaw office will likely share counsel Anne may be
  served at the Williams Sablatura law office address in Round Rock TX. I will have to request from the
                                                   is

 Jackson Lewis office the address of defendants Brittany Garrett as I received return bail from her, And
 I was told in a 2017 by attorney Julie tower of the Jackson Lewis law firm That Carolyn Cummings was
                                              .D


            no longer employed at Seton, but Carolyn Cummings LinkedIn profile says otherwise.
    defendantsTravis County, Gustavo Garcia junior, Travis County district attorneys office, and Travis
                                        Co




    County Sheriff will likely share counsel and maybe served at the Travis County address. The Austin
 Police Department, the city of Austin, and officer C Pierce will likely share counsel aunt may be served
                                          at the city of Austin address.
                                   is
                               av




   JacksonLewis, Ascension, Seton, Christopher Born, Deb Brown, Carolyn Cummings, Robert Fischer,
                                    Julie Tower May be served at
                           Tr




                                          500 N. Akard Street
                                              Suite 2500
                     py




                                           Dallas, TX 75201
                co




             Defendants Russ Sablatura and Sablatura Williams law office may be served at
                        108 East Bagdad Suite 200, Round Rock, TX 78664
           al




   Defendants Travis County, Travis County Sheriff's Office, Gustavo Garcia junior, and Travis County
       ci




          district attorney's office may be served at 416 West 11 TH street Austin TX 78751.
   ffi




 The city of Austin, Austin Police Department, and detective C Pierce may be served at 715 East 8 TH St
                                           Austin TX 78701.
   o
Un




                Defendants University of Texas and Dell medical school may be served at
                                     110 Inner Campus Drive
                                 Stop G3400. Austin, TX 78712-3400.
       Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 176 of 282




  Defendant Texas board of nursing may be served at 333 Guadalupe St suite number 3-460 Austin




                                                                                          e
                                         Texas 78701.




                                                                                        ic
                                                                                      Pr
             The Texas State Bar may be served at 1414 Colorado St Austin TX 78701.

   Austin Community College district may be served at 5930 middle fiskville Rd Austin TX 78752.




                                                                                L.
                             Respectfully submitted, Amanda Phillips




                                                                           a
                                    8403 East 81st St APT 523




                                                                         lv
                                     Tulsa Oklahoma 74133




                                                                       Ve
                                          405. 850. 2161
                                   medicalqueen@gmail.com




                                                                k
                                                              er
                                                          Cl
                                                     ct
                                                 tri
                                            4/5/2020
                                              is
                                         .D
                                   Co
                               is
                           av
                       Tr
                 py
             co
        al
       ci
  ffi
   o
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 177 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 178 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 179 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 180 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 181 of 282
Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 182 of 282
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 183 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 184 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 185 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 186 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 187 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 188 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 189 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 190 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 191 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 192 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 193 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 194 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 195 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 196 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 197 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 198 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 199 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 200 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 201 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 202 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 203 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 204 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 205 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 206 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 207 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 208 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 209 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 210 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 211 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 212 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 213 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 214 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 215 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 216 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 217 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 218 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 219 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 220 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 221 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 222 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 223 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 224 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 225 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 226 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 227 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 228 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 229 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 230 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 231 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 232 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 233 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 234 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 235 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 236 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 237 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 238 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 239 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 240 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 241 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 242 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 243 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 244 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 245 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 246 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 247 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 248 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 249 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 250 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 251 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 252 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 253 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 254 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 255 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 256 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 257 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 258 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 259 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 260 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 261 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 262 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 263 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 264 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 265 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 266 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 267 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
   Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 268 of 282




                                                                     e
                                                                  ic
                                                              Pr
                                                           L.
                                                         a
                                                      lv
                                                  Ve
                                                k
                                             er
                                          Cl
                                      ct
                                   tri
                                 is
                             .D
                         Co
                      is
                  av
               Tr
            y
         op
       lc
     ia
  fic
  of
Un
           Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 269 of 282
                                                                                                    6/5/2020 11:33 AM
                                                                                                                     Velva L. Price
                                                                                                                    District Clerk
                                                                                                                    Travis County
                                             CAUSE NO. D-1-GN-20-001840                                          D-1-GN-20-001840
                                                                                                                        Irene Silva




                                                                                                                e
  AMANDA KAYE PHILLIPS,                 §                                                   IN DISTRICT COURT




                                                                                                             ic
      Plaintiff,                        §
                                        §




                                                                                                         Pr
  vs.                                   §
                                        §




                                                                                                    L.
  AUSTIN POLICE DEPARTMENT;             §
  CITY OF AUSTIN, TEXAS; AUSTIN         §




                                                                                                  a
  POLICE DETECTIVE C. PIERCE            §




                                                                                               lv
  #4063; TRAVIS COUNTY SHERIFF’S        §




                                                                                            Ve
  OFFICE; TRAVIS COUNTY DISTRICT §
  ATTORNEY OFFICE; TRAVIS               §
  COUNTY, TEXAS; GUSTAVO                §




                                                                                          k
  GARCIA, JR; AUSTIN COMMUNITY          §




                                                                                        er
  COLLEGE DISTRICT; TEXAS BOARD §




                                                                                 Cl
  OF NURSING; TEXAS STATE BAR;          §
  ASCENSION; SETON ASCENSION;           §                                               TRAVIS COUNTY, TEXAS
  CHRISTOPHER BORN, CEO Dell            §
  Children’s; DEB BROWN, Vice           §
                                                                           ct
                                                                     tri
  President of Patient Services / Chief §
  Nursing Officer; BRITTANY             §
                                                                 is

  GARRETT, RN recruiter Dell            §
                                                          .D


  Children’s; UNIVERSITY OF TEXAS       §
  AT AUSTIN; DELL MEDICAL               §
                                                   Co




  SCHOOL; SABLATURA &                   §
  WILLIAMS, PLLC; RUS SABLATURA; §
  JACKSON LEWIS, PC; ROBERT             §
                                             is




  FISCHER; JULIE TOWER; CAROLYN §
  CUMMINGS, former RN Recruiter,        §
                                       av




         Defendants.                    §                                               200TH JUDICIAL DISTRICT
                                  Tr




              DEFENDANT TEXAS BOARD OF NURSING’S ORIGINAL ANSWER
                          y




                               AND JURY DEMAND
                       op




 TO THE HONORABLE JUDGE:
           lc




           COMES NOW, Texas Board of Nursing (“BON”), Defendant in the above-styled and
         ia




 numbered cause, represented by and through the undersigned Assistant Attorney General of Texas,
      fic




 and files this Original Answer and Jury Demand. In support thereof, Defendant respectfully shows
  of
Un




 the Court as follows:

                                              I.         ORIGINAL ANSWER

 Cause No. D-1-GN-20-001840; Amanda Kaye Phillips v. Austin Police Department, et al.
 Defendant BON’s Original Answer and Jury Demand                                                                  Page 1
           Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 270 of 282




 A.        General Denial




                                                                                                       e
                                                                                                    ic
           As authorized by Texas Rule of Civil Procedure 92, Defendant BON asserts a general




                                                                                                    Pr
 denial to the allegations of material fact contained in Plaintiff’s Original Petition and demands




                                                                                               L.
 strict proof thereof.




                                                                                                a
                                                                                             lv
 B.        Sovereign Immunity




                                                                                         Ve
           Defendant BON, a governmental unit of the State of Texas, has full sovereign immunity




                                                                                        k
 from suit and liability, save only to the extent of the partial waiver of such immunity provided by




                                                                                        er
 the Texas Tort Claims Act (“TTCA”), which is set forth in Chapter 101 of the Texas Civil Practice




                                                                                 Cl
 and Remedies Code. Defendant BON hereby pleads and asserts its claim to and defense of

 sovereign immunity and the limits, exemptions and exclusions of the TTCA. ct
                                                                      tri
                                                                 is
                                                        II.       JURY DEMAND
                                                          .D


           Pursuant to Texas Rule of Civil Procedure 216, Defendant BON hereby demands a trial by
                                                   Co




 jury on all issues so triable in the foregoing cause of action. Defendant BON is exempt from paying

 jury fees at this time. See Tex. Civ. Prac. Rem. Code § 6.001.
                                             is
                                       av




                                                                   PRAYER
                                  Tr




           WHEREFORE, PREMISES CONSIDERED, Defendant BON prays that, upon final
                          y




 hearing hereof, the Court enters judgment that Plaintiff take nothing by reason of such suit and all
                       op




 costs of court be taxed and adjudged against Plaintiff. Defendant BON prays for such other and
           lc




 further relief, both general and special, at law and in equity, to which it may be justly entitled.
         ia
      fic




                                                               RESPECTFULLY SUBMITTED,
  of




                                                               KEN PAXTON
                                                               Attorney General of Texas
Un




                                                               JEFFREY C. MATEER


 Cause No. D-1-GN-20-001840; Amanda Kaye Phillips v. Austin Police Department, et al.
 Defendant BON’s Original Answer and Jury Demand                                                         Page 2
          Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 271 of 282




                                                              First Assistant Attorney General




                                                                                                           e
                                                              RYAN L. BANGERT




                                                                                                        ic
                                                              Deputy First Assistant Attorney General




                                                                                                   Pr
                                                              DARREN L. MCCARTY




                                                                                                 L.
                                                              Deputy Attorney General for Civil Litigation




                                                                                             a
                                                              KARA L. KENNEDY




                                                                                          lv
                                                              Chief, Tort Litigation Division




                                                                                     Ve
                                                                                  k
                                                              _




                                                                                er
                                                              CHELSEA L. FULLWOOD




                                                                                Cl
                                                              Assistant Attorney General
                                                              State Bar No. 24073578
                                                              Tort Litigation Division
                                                                         ct
                                                              P.O. Box 12548, Capitol Station
                                                                    tri
                                                              Austin, Texas 78711-2548
                                                              Tel. (512) 475-2539
                                                                  is

                                                              Fax (512) 370-9747
                                                         .D


                                                              Chelsea.fullwood@oag.texas.gov
                                                              ATTORNEY FOR DEFENDANT BON
                                                  Co
                                            is
                                      av
                                 Tr
                         y
                      op
           lc
         ia
      fic
  of
Un




 Cause No. D-1-GN-20-001840; Amanda Kaye Phillips v. Austin Police Department
 Defendant BON’s Original Answer and Jury Demand                                                             Page 3
          Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 272 of 282




                                            CERTIFICATE OF SERVICE




                                                                                                     e
         I do hereby certify compliance with Tex. R. Civ. P. 21 and 21a. A true and correct copy of




                                                                                                  ic
 the foregoing instrument has been served on all pro se parties and counsel, by electronic




                                                                                               Pr
 transmission to the electronic mail address on file with the electronic filing manager. See Tex. R.
 Civ. P. 21a(a)(1). If a party has not designated an electronic mail address with the electronic filing




                                                                                           L.
 manager, the party was served a true and correct copy of the foregoing instrument in person, by
 certified/regular mail, by commercial delivery service by fax or by email, or by such other manner




                                                                                          a
 as the Court in its discretion may direct. See Tex. R. Civ. P. 21a(a)(2). On June 5, 2020, service




                                                                                       lv
 was made on each pro se party and attorney of record listed below.




                                                                                     Ve
 Amanda Phillips                                                   Shannon M. Ryman
 8403 E. 81st Street                                               Assistant Attorney General
 Apartment 523                                                     Tort Litigation Division




                                                                                 k
 Tulsa, OK 74133                                                   P.O. Box 12548, Capitol Station




                                                                                er
 TEL: (405) 850-2161                                               Austin, Texas 78711-2548




                                                                                Cl
 E-mail: medicalqueen@gmail.com                                    Tel. (512) 475-1205
 Plaintiff Pro Se                                                  Fax (512) 457-4435
                                                                   Shannon.ryman@oag.texas.gov
                                                                         ct
                                                                   Counsel for Defendant
                                                                    tri
                                                                   The University of Texas at Austin
                                                               is
                                                         .D
                                                  Co
                                            is




                                                              CHELSEA L. FULLWOOD
                                      av




                                                              Assistant Attorney General
                                 Tr
                         y
                      op
           lc
         ia
      fic
  of
Un




 Cause No. D-1-GN-20-001840; Amanda Kaye Phillips v. Austin Police Department
 Defendant BON’s Original Answer and Jury Demand                                                       Page 4
          Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 273 of 282

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing




                                                                                           e
certificates of service have not changed. Filers must still provide a




                                                                                        ic
certificate of service that complies with all applicable rules.




                                                                                      Pr
Leslie Pena on behalf of Chelsea Fullwood
Bar No. 24073578




                                                                                 L.
leslie.pena@oag.texas.gov
Envelope ID: 43507809




                                                                             a
Status as of 06/05/2020 11:55:06 AM -05:00




                                                                          lv
                                                                      Ve
Associated Case Party: Texas Board of Nursing




                                                                  k
Name               BarNumber   Email                           TimestampSubmitted Status




                                                               er
Chelsea Fullwood               chelsea.fullwood@oag.texas.gov 6/5/2020 11:33:56 AM    SENT




                                                             Cl
Associated Case Party: University of Texas Austin
                                                      ct
                                                   tri
Name               BarNumber Email                           TimestampSubmitted Status
                                                is

Shannon Ryman                  shannon.ryman@oag.texas.gov   6/5/2020 11:33:56 AM    SENT
                                           .D



Associated Case Party: Russ Sablatura
                                       Co




Name             BarNumber Email                 TimestampSubmitted     Status
                                   is




Russ Sablatura              russ@austinlegal.net 6/5/2020 11:33:56 AM   SENT
                               av




Russ Sablatura              russ@austinlegal.net 6/5/2020 11:33:56 AM   SENT
                          Tr




Russ Sablatura              russ@austinlegal.net 6/5/2020 11:33:56 AM   SENT
                       y
                    op
            lc
          ia
       fic
  of
Un
       Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 274 of 282
                                                               6/5/2020 11:24 AM
                                                                                Velva L. Price
                                                                               District Clerk
                                                                               Travis County
                         CAUSE NO. D-1-GN-20-001840                         D-1-GN-20-001840
                                                                                   Irene Silva




                                                                           e
                                                                        ic
 AMANDA KAYE PHILLIPS,                   §             IN DISTRICT COURT




                                                                    Pr
     Plaintiff,                          §
                                         §




                                                                L.
 vs.                                     §
                                         §




                                                              a
 AUSTIN POLICE DEPARTMENT;               §




                                                           lv
 CITY OF AUSTIN, TEXAS; AUSTIN           §
 POLICE DETECTIVE C. PIERECE             §




                                                        Ve
 #4063; TRAVIS COUNTY SHERIFF’S          §
 OFFICE; TRAVIS COUNTY                   §




                                                      k
 DISTRICT ATTORNEY OFFICE;               §




                                                   er
 TRAVIS COUNTY, TEXAS;                   §




                                               Cl
 GUSTAVO GARCIA, JR; AUSTIN              §
 COMMUNITY COLLEGE DISTRICT;             §
 TEXAS BOARD OF NURSING;                 §
 TEXAS STATE BAR; ASCENSION;             §    ct    TRAVIS COUNTY, TEXAS
                                             tri
 SETON ASCENSION;                        §
 CHRISTOPHER BORN, CEO Dell              §
                                         is

 Children’s; DEB BROWN, Vice             §
                                  .D


 President of Patient Services / Chief   §
 Nursing Officer; BRITTANY               §
                              Co




 GARRETT, RN recruiter Dell              §
 Children’s; UNIVERSITY OF TEXAS         §
 AT AUSTIN; DELL MEDICAL                 §
                          is




 SCHOOL; SABLATURA &                     §
                       av




 WILLIAMS, PLLC; RUS                     §
 SABLATURA; JACKSON LEWIS,               §
                   Tr




 PC; ROBERT FISCHER; JULIE               §
 TOWER; CAROLYN CUMMINGS,                §
                y




 former RN Recruiter                     §
             op




       Defendants.                       §         200TH JUDICIAL DISTRICT
        lc




   DEFENDANTS THE UNIVERSITY OF TEXAS AT AUSTIN AND DELL
   MEDICAL SCHOOL AT THE UNIVERSITY OF TEXAS AT AUSTIN’S
      ia




     SPECIAL EXCEPTIONS, ORIGINAL ANSWER, PLEA TO THE
   fic




              JURISDICTION, AND JURY DEMAND
  of




 TO THE HONORABLE JUDGE:
Un




       COMES NOW, THE UNIVERSITY OF TEXAS AT AUSTIN (“UT AUSTIN”) and DELL
           Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 275 of 282




 MEDICAL SCHOOL AT                   THE UNIVERSITY                OF    TEXAS       AT    AUSTIN (“UT AUSTIN-DELL”),




                                                                                                                 e
 Defendants in the above-styled and numbered cause, represented by and through the




                                                                                                              ic
                                                                                                              Pr
 undersigned Assistant Attorney General of Texas, and files this Special Exceptions,

 Original Answer, Plea to the Jurisdiction, and Jury Demand. In support thereof,




                                                                                                         L.
 Defendants respectfully show the Court as follows:




                                                                                                          a
                                                                                                       lv
                                           I.         SPECIAL EXCEPTIONS




                                                                                                  Ve
 A.        Same Governmental Unit




                                                                                              k
                                                                                         er
           Defendant(s) UT Austin and UT Austin-Dell specially except to the entirety of




                                                                                   Cl
 Plaintiff’s Original Petition because it fails to properly name the state governmental

                                                                             ct
 unit(s) against which liability is to be established as required by the Texas Tort
                                                                        tri
 Claims Act (the “TTCA”), TEX. CIV. PRAC. & REM. CODE §§ 101.101 & 101.102.
                                                                   is
                                                            .D


           In Plaintiff’s Original Petition, Plaintiff indicates that she has sued
                                                    Co




 “University of Texas at Austin” and “Dell Medical School.” Pl.’s Orig. Pet., pp. 2 and

 10 – 11. However, Dell Medical School at The University of Texas at Austin is a school
                                                is
                                        av




 and a part of UT Austin proper governed by the Board of Regents and administrative
                                   Tr




 officials who govern UT Austin, and therefore, is not a distinct governmental unit
                          y




 from UT Austin. See TEX. EDUC. CODE § 61.003, see also General Appropriations
                       op




 Act, art. III for the 2018-2019 biennium and for the 2020-2021 biennium.
           lc




           Relating to this special exception, UT Austin requests that the Court enter an
         ia




 order sustaining this special exception and give Plaintiff an opportunity to amend her
      fic
  of




 Petition within fifteen (15) days in conformity with the Court’s ruling on this special
Un




 exception.


 Cause No. D-1-GN-20-001840; Amanda Kaye Phillips v. Austin Police Department
 Defendant UT Austin’s Special Exceptions Original Answer, Plea to the Jurisdiction, and Jury Demand               Page 2
           Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 276 of 282




 B.        Rule 47 (c) of the Texas Rules of Civil Procedure




                                                                                                                 e
           Plaintiff’s Original Petition does not state a cause of action because it does not




                                                                                                              ic
                                                                                                              Pr
 include a specific statement of the relief sought. Rule 47 (c) of the Texas Rules of

 Civil Procedure requires in all original pleadings which set forth a claim for relief, a




                                                                                                         L.
 specific statement of the relief the party seeks. The pleading must include one of the




                                                                                                          a
                                                                                                       lv
 following specific statements:




                                                                                                  Ve
                      (1) only monetary relief of $100,000 or less, including damages of any




                                                                                              k
                      kind, penalties, costs, expenses, pre-judgment interest, and attorney




                                                                                         er
                      fees; or
                      (2) monetary relief of $100,000 or less and non-monetary relief; or




                                                                                   Cl
                      (3) monetary relief over $100,000 but not more than $200,000; or
                      (4) monetary relief over $200,000 but not more than $1,000,000; or
                      (5) monetary relief over $1,000,000.                   ct
                                                                       tri
 Tex. R. Civ. P. 47(c).
                                                                   is
                                                            .D


           Plaintiff’s Original Petition fails to comply with Rule 47(c) of the Texas Rules
                                                    Co




 of Civil Procedure because it does not contain a claim for relief in conformity with this

 rule. Rule 47 was amended in 2013 to require that parties plead into or out of the
                                              is
                                        av




 expedited actions process governed by Rule 169 of the Texas Rules of Civil Procedure.
                                   Tr




 Rule 47(c) further states that a party who fails to comply with the Rule may not
                          y




 conduct discovery until the party’s pleading is amended to comply. See Tex. R. Civ.
                       op




 P. 47(c). Defendant UT Austin asks that the Court order Plaintiff to re-plead her
           lc




 Original Petition in accordance with this special exception and requests that she not
         ia




 be permitted to conduct discovery until the pleadings are so amended.
      fic
  of
Un




 Cause No. D-1-GN-20-001840; Amanda Kaye Phillips v. Austin Police Department
 Defendant UT Austin’s Special Exceptions Original Answer, Plea to the Jurisdiction, and Jury Demand               Page 3
           Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 277 of 282




                                              II.       ORIGINAL ANSWER




                                                                                                                 e
 A.        General Denial




                                                                                                              ic
                                                                                                              Pr
           Defendant UT Austin, which includes UT Austin-Dell as noted above, asserts

 a general denial as authorized by the Texas Rules of Civil Procedure to the allegations




                                                                                                         L.
 of material fact contained in Plaintiff’s Original Petition and requests that Plaintiff




                                                                                                          a
                                                                                                       lv
 be required to prove such allegations by a preponderance of the credible evidence as




                                                                                                  Ve
 required by law. Said Defendant UT Austin also denies each and every, all and




                                                                                              k
                                                                                         er
 singular, the allegations contained in Plaintiff’s Original Petition and demands strict




                                                                                   Cl
 proof thereof.

 B.        Sovereign Immunity                                                ct
                                                                       tri
           Defendant UT Austin has full sovereign immunity both from suit and from
                                                                   is
                                                            .D


 liability, save only to the extent of the partial waiver of same given by the Texas Tort
                                                    Co




 Claims Act (“TTCA”), Texas Civil Practice and Remedies Code, Chapter 101, and

 hereby pleads and asserts its claim to and defense of sovereign immunity and the
                                              is
                                        av




 limits, exemptions and exclusions of the TTCA.
                                   Tr




 C.        Suit Limitations
                          y




           Plaintiff's claim for a damage award is limited to the cap imposed by the Texas
                       op




 Tort Claims Act. Defendant UT Austin also specifically pleads and incorporates
           lc




 herein by reference, as an affirmative defense, all applicable caps and limitations
         ia




 upon suit and any award of damage or relief, both compensatory and punitive, which
      fic
  of




 are provided by law, including but not limited to the provisions of the Texas Civil
Un




 Practice and Remedies Code, Chapters 41, 101, and 108.


 Cause No. D-1-GN-20-001840; Amanda Kaye Phillips v. Austin Police Department
 Defendant UT Austin’s Special Exceptions Original Answer, Plea to the Jurisdiction, and Jury Demand               Page 4
           Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 278 of 282




 D.        Limitation of Prejudgment Interest




                                                                                                                  e
           Defendant UT Austin asserts and invokes the provision of Chapter 304 of the




                                                                                                               ic
                                                                                                               Pr
 Texas Finance Code, including the limitation imposed by § 304.1045, such that

 prejudgment interest may not be assessed or recovered on any award of future




                                                                                                          L.
 damages.




                                                                                                           a
                                                                                                        lv
 E.        Rule 193.7 Notice




                                                                                                   Ve
           Notice is hereby given to Plaintiff, pursuant to Rule 193.7 of the Texas Rules




                                                                                              k
                                                                                         er
 of Civil Procedure, that Defendant UT Austin intends to use any and all documents




                                                                                    Cl
 or materials produced by Plaintiff in response to any written discovery, against

 Plaintiff, during any pretrial proceeding or the trial of this lawsuit.     ct
                                                                        tri
                                          III.       PLEA TO THE JURISDICTION
                                                                   is
                                                            .D


           Defendant UT Austin is entitled to sovereign immunity from suit and from
                                                     Co




 liability, and Plaintiff’s Original Petition fails to allege adequate grounds to establish

 a waiver of such sovereign immunity; therefore, the Court is without jurisdiction to
                                               is
                                        av




 hear this cause of action and the same should be dismissed with prejudice. Defendant
                                   Tr




 UT Austin requests that this Court hear this Plea to the Jurisdiction at its earliest
                           y




 convenience.
                        op
           lc




                                                        IV.        JURY DEMAND
         ia




           Pursuant to Texas Rule of Civil Procedure 216, Defendant UT Austin hereby
      fic




 demands a trial by jury on all issues so triable in the foregoing cause of action.
  of




 Defendant UT Austin is exempt from paying jury fees at this time. See Tex. Civ. Prac.
Un




 Rem. Code § 6.001.


 Cause No. D-1-GN-20-001840; Amanda Kaye Phillips v. Austin Police Department
 Defendant UT Austin’s Special Exceptions, Original Answer, Plea to the Jurisdiction, and Jury Demand               Page 5
           Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 279 of 282




                                                                    PRAYER




                                                                                                                  e
           WHEREFORE, PREMISES CONSIDERED, Defendant UT Austin prays that,




                                                                                                               ic
                                                                                                               Pr
 upon final hearing hereof, the Court enters judgment that Plaintiff take nothing by

 reason of such suit and all costs of court be taxed and adjudged against Plaintiff.




                                                                                                          L.
 Defendant UT Austin prays for such other and further relief, both general and




                                                                                                           a
                                                                                                        lv
 special, at law and in equity, to which it may be justly entitled.




                                                                                                   Ve
                                                                 RESPECTFULLY SUBMITTED,




                                                                                              k
                                                                                         er
                                                                 KEN PAXTON




                                                                                    Cl
                                                                 Attorney General of Texas

                                                                 JEFFREY C. MATEER
                                                                             ct
                                                                 First Assistant Attorney General
                                                                        tri
                                                                 RYAN L. BANGERT
                                                                   is

                                                                 Deputy First Assistant Attorney General
                                                            .D


                                                                 DARREN L. MCCARTY
                                                     Co




                                                                 Deputy Attorney General for Civil Litigation

                                                                 KARA L. KENNEDY
                                               is




                                                                 Chief, Tort Litigation Division
                                        av




                                                                 Shannon M. Ryman
                                                                 SHANNON M. RYMAN
                                   Tr




                                                                 Assistant Attorney General
                                                                 State Bar No. 24089705
                           y




                                                                 Attorney-In-Charge
                        op




                                                                 OFFICE OF THE ATTORNEY GENERAL
                                                                 Tort Litigation Division
           lc




                                                                 P.O. Box 12548, Capitol Station
         ia




                                                                 Austin, Texas 78711-2548
                                                                 Tel. (512) 475-1205
      fic




                                                                 Fax (512) 457-4435
                                                                 shannon.ryman@oag.texas.gov
  of




                                                                 COUNSEL FOR DEFENDANT THE UNIVERSITY
Un




                                                                 OF TEXAS AT AUSTIN




 Cause No. D-1-GN-20-001840; Amanda Kaye Phillips v. Austin Police Department
 Defendant UT Austin’s Special Exceptions, Original Answer, Plea to the Jurisdiction, and Jury Demand               Page 6
           Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 280 of 282




                                            CERTIFICATE OF SERVICE




                                                                                                                  e
        I do hereby certify compliance with Tex. R. Civ. P. 21 and 21a. A true and




                                                                                                               ic
 correct copy of the foregoing instrument has been served on all counsel, by electronic




                                                                                                               Pr
 transmission to the electronic mail address on file with the electronic filing manager.
 See Tex. R. Civ. P. 21a(a)(1). If a party has not designated an electronic mail address
 with the electronic filing manager, the party was served a true and correct copy of




                                                                                                          L.
 the foregoing instrument in person, by certified/regular mail, by commercial delivery
 service by fax or by email, or by such other manner as the Court in its discretion may




                                                                                                           a
                                                                                                        lv
 direct. See Tex. R. Civ. P. 21a(a)(2). On June 5, 2020, service was made on each
 attorney of record listed below.




                                                                                                   Ve
  Amanda Phillips                                                        Chelsea L. Fullwood




                                                                                              k
  8403 E. 81st Street                                                    Assistant Attorney General




                                                                                         er
  Apartment 523                                                          Tort Litigation Division
  Tulsa, OK 74133                                                        P.O. Box 12548, Capitol Station




                                                                                    Cl
  TEL: (405) 850-2161                                                    Austin, Texas 78711-2548
  E-mail: medicalqueen@gmail.com                                         Tel. (512) 475-2539
  Plaintiff Pro Se                                                           ct
                                                                         Fax (512) 370-9747
                                                                        tri
                                                                          Chelsea.fullwood@oag.texas.gov
                                                                          Counsel for Defendant
                                                                   is

                                                                          Texas Board of Nursing
                                                            .D
                                                     Co




                                                                 Shannon M. Ryman
                                                                 SHANNON M. RYMAN
                                               is




                                                                 Assistant Attorney General
                                        av
                                   Tr
                           y
                        op
           lc
         ia
      fic
  of
Un




 Cause No. D-1-GN-20-001840; Amanda Kaye Phillips v. Austin Police Department
 Defendant UT Austin’s Special Exceptions, Original Answer, Plea to the Jurisdiction, and Jury Demand               Page 7
          Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 281 of 282

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing




                                                                                           e
certificates of service have not changed. Filers must still provide a




                                                                                        ic
certificate of service that complies with all applicable rules.




                                                                                      Pr
Leslie Pena on behalf of Shannon Ryman
Bar No. 24089705




                                                                                 L.
leslie.pena@oag.texas.gov
Envelope ID: 43507197




                                                                             a
Status as of 06/05/2020 11:49:46 AM -05:00




                                                                          lv
                                                                      Ve
Associated Case Party: Russ Sablatura




                                                                  k
Name             BarNumber Email                 TimestampSubmitted     Status




                                                               er
Russ Sablatura              russ@austinlegal.net 6/5/2020 11:24:10 AM   SENT




                                                             Cl
Russ Sablatura              russ@austinlegal.net 6/5/2020 11:24:10 AM   SENT

Russ Sablatura              russ@austinlegal.net 6/5/2020 11:24:10 AM   SENT

                                                      ct
                                                   tri
Associated Case Party: Texas Board of Nursing
                                                is
                                           .D


Name               BarNumber   Email                           TimestampSubmitted Status

Chelsea Fullwood               chelsea.fullwood@oag.texas.gov 6/5/2020 11:24:10 AM    SENT
                                       Co




Associated Case Party: University of Texas Austin
                                   is
                               av




Name               BarNumber Email                           TimestampSubmitted Status
                          Tr




Shannon Ryman                  shannon.ryman@oag.texas.gov   6/5/2020 11:24:10 AM    SENT
                       y
                    op
            lc
          ia
       fic
  of
Un
                                                 __.

                                                                                  _______
                                                                                             ___________
                                                                                                ___________
                                                                                                         _______,
                                                                                                                              __




                      Case 1:20-cv-00617-RP Document 1-2 Filed 06/11/20 Page 282 of 282
                                                             C ITAT ION
                                                  THE      STATE            OF     TEXAS

                                                       CAUSE NO. D-1-GN-20-001840

AMANDA KAYNE PHILLIPS




                                                                                                                       e
                                                                                                                      Plaintiff




                                                                                                                    ic
     vs.
AUSTIN POLICE DEPARTMENT ET AL




                                                                                                              Pr
                                                                                                             Defendant

TO:     TRAVIS COUNTY SHERRIFS OFFICE
                                                                   J       CERTIFIED MAIL #70143490000067240908




                                                                                                         L.
        5555 AIRPORT BLVD
        AUSTIN, TEXAS 78751




                                                                                                     a
Defendant,       in the above styled and numbered cause:




                                                                                                  lv
YOU HAVE  BEEN SUED.  You may employ an attorney.   If you or your attorney do not file a written
answer with the clerk who issued this citation by 10:00 A.M. on the Monday




                                                                                              Ve
                                                                               next following the
expiration of twenty days after you were served this citation and petition,
                                                                            a default judgment may
be taken against you.




                                                                                         k
Attached is a copy of the COMPLAINT OF DISCRIMINATION OF RETALIATION, AGE,
                                                                            SEX, DISABLILTY, FAMILY




                                                                                     er
STATUS, NATIONAL ORIGIN, & CRIMINAL CHARGE; FRAUDULENT MISREPRESENTATION
                                                                         , ABUSE OF PROCESS, CIVIL
CONSPIRACY, RICO RACKETEERING, INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS,
                                                                              NEGLIGENCE WITH JURY




                                                                                  Cl
DEMAND of the PLAINTIFF in the above styled and numbered cause  which was filed on MARCH 24, 2020
                                                       Austin  Texas




                                                                            ct
ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, May 14. 2020.

REQUESTED BY:
                                                                       tri
AMANDA
                STREET APT 523
                                                                   is

TULSA     OKLAHOMA 74133                                                             VelvaL Price
                                                                                     Travis County District Clerk
                                                             .D


                                                                                     Travis County Courthouse
                                                                                     1000 Guadalupe, P.O. Box 679003 (78767)
                                                                                     Austin, TX 78701
                                                        Co




                              2-a
                                                   is




Came to hand on the                 day of     frtc4          ,   7-024)     at             o’clock M.,     and executed at
SSSS fiirpoe-4- Bki A’vi-r T)G ‘7Z1t             within                     the County of
                                               av




                                                                                                                      on the         Z(   day
of fr.%J              Z02.Ø
                          ,    at 434  o’clock
                                       ,


by delivering to the within named  Lr O        S-hi c
                                           Tr




                                                                                                                    each in person,        a
true copy of this citation together with the COMPLAINT OF DISCRIMIN
                                                                    ATION OF RETALIATION,                    AGE,   SEX,    DISABLILTY,
FAMILY STATUS,        NATIONAL ORIGIN,       & CRIMINAL CHARGE;   FRAUDULENT MISREPRESENTATION,     ABUSE OF PROCESS,       CIVIL
                                   y




CONSPIRACY,      RICO RACKETEERING,        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS,       NEGLIGENCE WITH JURY DEMAND
                                op




accompanying pleading, having first attached such copy of such citation to such
                                                                                copy of pleading and endorsed on
such copy of citation the date of delivery.
                   lc




Service Fee:      $                                                                  Coflstb1epc.ST0
                 ia




                                                                                    Sheriff / Constable /
Sworn to and subscribed before me this the
              fic




                                                                                    By fr7
        day of
                                                                                                        f4-eç
    of




                                                                                    Printed Name of Server
  Un




Notary Public,        THE STATE OF TEXAS
                                                                                                                           County,    Texas


D—1—GN—20--00l840                                             DIT CLERKS CERT55IL                                      P01     —   000092391
   Original                   vice Copy




                 Filed on 6/8/2020 11:46:42 AM Travis County District Clerk, Velva L. Price
